UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1041


CERES MARINE TERMINALS, INC.,

                Petitioner,

           v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; SAMUEL JACKSON,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(14-0071)


Argued:   December 8, 2015                   Decided:   March 24, 2016


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Petition for review denied by unpublished opinion.         Judge
Gregory wrote the opinion, in which Judge Duncan and Judge Floyd
joined.


ARGUED: Lawrence Philip Postol, SEYFARTH SHAW LLP, Washington,
D.C., for Petitioner.       Ira Michael Steingold, STEINGOLD &
MENDELSON, Suffolk, Virginia; Sarah Marie Hurley, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.      ON
BRIEF: M. Patricia Smith, Solicitor of Labor, Rae Ellen James,
Associate Solicitor, Gary K. Stearman, Counsel for Appellate
Litigation, Mark A. Reinhalter, Counsel for Longshore, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent
Director, Office of Workers’ Compensation Programs, United
States Department of Labor.
Unpublished opinions are not binding precedent in this circuit.




                                2
GREGORY, Circuit Judge:

     This    case      arises   from       a     horribly      tragic       work-related

accident.      Samuel      P.   Jackson,         an    employee      of   Ceres    Marine

Terminals,    Inc.      (“CMT”),     was       operating       a   forklift      when   he

accidently struck and killed his coworker, Paula Bellamy.                           After

this event, Jackson, who was diagnosed with posttraumatic stress

disorder (“PTSD”), filed a claim with the Director of the Office

of   Workers’         Compensation     Programs             (the     “Director”)        for

disability    benefits      under    the        Longshore      and   Harbor      Workers’

Compensation Act (“LHWCA” or the “Act”), 33 U.S.C. § 901.                               The

Administrative Law Judge (“ALJ”) reviewing the claim determined

that Jackson was entitled to benefits and the Benefits Review

Board (the “Board”) affirmed.

     CMT    now   petitions      for   review          of   the    Board’s      decision,

arguing    that   a    person   bringing         a     claim   under      the   LHWCA    is

required to satisfy the “zone of danger” test outlined by the

Supreme     Court’s      decision      in       Consolidated         Rail       Corp.    v.

Gottshall, 512 U.S. 532 (1994).                       “Under this test, a worker

within the zone of danger of physical impact will be able to

recover for emotional injury caused by fear of physical injury

to himself, whereas a worker outside the zone will not.”                                512

U.S. at 556.        Had the Board adopted such a test, CMT asserts,

Jackson would have been precluded from any recovery under the

LHWCA because he was not in the zone of danger and thus did not

                                            3
suffer a compensable injury.             In addition, CMT contends that the

ALJ    erred   in    failing    to    give       the   report       of   an   independent

medical      examiner,      appointed    pursuant        to    33    U.S.C.     § 907(e),

dispositive weight.           We disagree on both points and therefore

deny the petition.



                                          I.

                                          A.

       On    March    28,     2011,     Jackson,        employed         by   CMT     as   a

longshoreman, was operating a forklift on a pier in Portsmouth,

Virginia, when he accidently struck and killed Bellamy.                             At the

time, Jackson was transporting barrels of container pins when he

veered the forklift to his left to avoid being struck by a

hustler truck that was backing up and carrying a forty foot

container.      When he veered, he hit Bellamy, a spotter, who had

her back towards him.           Jackson did not see Bellamy, and did not

realize he had hit her until another spotter “hollered at [him]

to let [him] know that [he] had just ran over . . . somebody.”

J.A.   61.      Jackson      immediately         got   off    his    forklift    to    help

extricate Bellamy who was almost completely pinned underneath

the forklift.        Another forklift driver drove over and, with his

machine, raised the back end of Jackson’s forklift.                           Jackson and

others worked to free Bellamy from under his forklift.



                                             4
       Once they were able to lift the forklift, it was apparent

that   Bellamy’s      condition    was     dire:      Jackson    testified     that

“[Bellamy] was bleeding from her mouth.                Her arm was burned and

pretty   mangled,      hanging     off.”       J.A.   63.       Jackson     further

testified that Bellamy’s leg was wrapped around the axle of the

forklift.      For about ten minutes, Bellamy’s condition was in

full   view   until    emergency      vehicles     arrived.      By   this    time,

approximately      one    hundred       people     gathered     at    the    scene,

including ambulance and fire truck personnel and CMT employees.

During the entire time that the first responders worked to save

Bellamy, Jackson stood ten to fifteen feet away, with a clear

view of her.

       After the ambulance left for the hospital, Jackson spent

the rest of the day reporting the accident to the Portsmouth

Police    Department,        Virginia      International      Terminals      Police

Department, the Occupational Safety and Health Administration,

and    CMT    officials.          Jackson      testified      that    after    his

conversation    with     Gregory      Concepcion,     the   superintendent      for

CMT, he sought medical attention.

                                         B.

       Jackson saw several medical professionals for mental health

treatment     after    the    March     2011   accident.        Jackson     visited

Dr. Margaret Stiles, his primary care physician, on March 29,

2011, one day after the incident.              Dr. Stiles noted that Jackson

                                           5
was   “acutely        extremely       upset,       stressed,”       and   diagnosed    and

treated him for PTSD.             J.A. 351, 354, 360.               At and around this

time, Dr. Stiles recommended that Jackson not return to work

because of his condition.              On April 6, 2011, Dr. Stiles referred

Jackson to Gregory Griffin, a licensed clinical social worker,

for counseling.          Griffin recommended brief supportive crisis-

debriefing counseling and that Jackson not return to work for

four to six weeks.            Griffin diagnosed Jackson with an adjustment

reaction with depressed mood.

      After Jackson’s family noticed “dramatic changes” in his

behavior,      they      collectively          “persuade[d]”          Jackson    to     see

Dr. Norbert Newfield.             J.A. 286-87.          Dr. Newfield, a clinical

psychologist,         first     evaluated          Jackson     on     July    11,     2011.

Dr. Newfield      found        that     Jackson        suffered       from    PTSD     with

significant levels of anxiety and depression resulting from the

work-related accident.            Over the course of his treatment – from

mid-2011 through 2013 – Dr. Newfield usually saw Jackson on a

weekly basis, sometimes twice a week.                         On February 20, 2012,

almost    a    year    after     the    accident,       Dr.     Newfield     noted     that

Jackson   was    still        experiencing         extremely     bad      nightmares   and

levels    of    guilt,    shame,       and     grief    that    prevented       him    from




                                               6
returning to work.          Dr. Newfield monitored Jackson for suicide

as well. 1

     Dr.     Patrick     Thrasher,    a    psychiatrist     retained      by     CMT,

conducted     an   independent       medical    examination       of   Jackson     on

September    14,   2011,     and    reviewed    Jackson’s     medical     records.

Dr. Thrasher diagnosed Jackson with PTSD and major depression,

and he concluded that these diagnoses were causally related to

the work accident.          Dr. Thrasher stated that the severity of

Jackson’s     depression      and     PTSD     rendered    him     incapable       of

returning    to    work.      Dr.    Thrasher    further    stated      that     with

aggressive     psychiatric       treatment      and   psychotherapy,       Jackson

might be able to return to work within six to twelve months.

After    reviewing     updated      medical     records,    Dr.    Thrasher,       on

February 12, 2012, noted that Jackson was undermedicated, and

recommended a more aggressive psychotropic treatment targeting

Jackson’s depressive symptoms and sleep disturbance.

     Based    on   Dr.     Thrasher’s     recommendation    that       Jackson    was

undermedicated, CMT requested, pursuant to 33 U.S.C. § 907(e),

an independent medical examination to determine if Jackson was

     1  Dr.  Newfield   referred  Jackson   to  a   psychiatrist,
Dr. Deborah   Giorgi-Guarnieri.    Dr.   Giorgi-Guarnieri   began
treating Jackson on November 14, 2011.    Dr. Giorgi-Guarnieri’s
notes indicate that she treated Jackson every two to four weeks.
Dr. Giorgi-Guarnieri recorded that Jackson had been battling
depression and anxiety and suffered from flashbacks and
nightmares.   Dr. Giorgi-Guarnieri continued to see Jackson for
medication management.


                                          7
receiving proper medical care.                      In light of this request, the

Office   of     Workers’    Compensation             Programs       referred       Jackson       to

psychiatrist      Dr.   Paul       Mansheim           for    an     independent        medical

examination.        Dr. Mansheim evaluated Jackson on November 15,

2012, and reviewed Jackson’s medical records, as well as the

results of a standardized personality assessment inventory test.

In his December 8, 2012 report, Dr. Mansheim stated that the

diagnoses suggested by the personality assessment inventory test

were    extremely    broad     and      suggested           PTSD,    schizophrenia,          and

major depressive disorder.               Dr. Mansheim, however, “rule[d] out

the    [PTSD]    diagnosis”    because          Jackson       “did     not       experience      a

threat    to     himself”    and        “was        never    in     danger”       during     the

accident.       J.A. 154.      Dr. Mansheim further opined that Jackson

demonstrated “significant evidence of malingering, attempting to

appear    more    ill   than       is     actually          the     case.”         J.A.     155.

Dr. Mansheim      concluded     that       Jackson          was     able    to    work      as   a

longshoremen.

       After    reviewing     Dr.       Mansheim’s          report,        CMT    –   who    had

voluntarily paid Jackson temporary total disability benefits –

terminated its payments on December 17, 2012.

                                               C.

       Jackson filed a claim for disability benefits under the

LHWCA, alleging that he suffered from PTSD as a result of the



                                               8
work-related incident. 2          CMT disputed the claim, arguing that

Jackson was not entitled to compensation under the LHWCA for a

psychological       injury    because    he     did    not     sustain        a   physical

injury or was placed in immediate risk of physical injury by the

incident.      In    other    words,    Jackson       was    not      in   the    zone    of

danger.       CMT    further     contended       that       the      ALJ     should     give

dispositive weight to Dr. Manshiem’s conclusion that Jackson did

not suffer from PTSD.

      In his November 13, 2013 decision, the ALJ rejected CMT’s

“contention    that    a     claimant    cannot       recover      for     psychological

injury unless he sustains a physical injury or is placed in

immediate     risk    of     harm.”      J.A.     44.          The     ALJ    held     that

“[l]ongshore case law has established that a claimant can obtain

benefits for a work-related psychological injury,” and declined

“to carve out a negligence law based exception whereby claimants

are   not   entitled    to    benefits    if    they     are      emotionally         harmed

      2In addition to filing a claim under the LHWCA, Jackson
filed   a   claim   with  the   Virginia  Workers’   Compensation
Commission.   The commission denied Jackson’s claim for medical
benefits and compensation, holding that Jackson was not in the
zone of danger.    See Jackson v. Ceres Marine Terminals, Inc.,
769 S.E.2d 276, 277 (Va. Ct. App. 2015).    The Court of Appeals
of Virginia reversed, declining to adopt a zone of danger test
under Virginia law.    The court held that “psychological injury
must be causally related to either a physical injury or an
obvious sudden shock or fright arising in the course of
employment, without a specific requirement that the claimant be
placed at risk of harm.”    Id. at 280.   The court remanded the
case back to the commission to apply the correct legal standard.
That case is currently pending.


                                          9
without      being    physically       harmed      or     threatened        with      physical

harm.”       Id.      Addressing the medical evidence, the ALJ first

refused, as contrary to Board precedent, to accord dispositive

weight to Dr. Manshiem’s opinion.                   After weighing the evidence,

the ALJ found that Jackson suffered from PTSD which was causally

related to the March 28, 2011, work incident.                          The ALJ concluded

that, because Jackson “is suffering from work-accident related

PTSD,” he was entitled to temporary total disability benefits

and medical benefits under the LHWCA.                   Id. at 50.

      CMT appealed, raising the same arguments to the Board.                                 In

its       November    25,    2014     opinion,       the      Board        rejected        CMT’s

contention that the zone-of-danger test precluded Jackson from

recovery in this case.            The zone-of-danger test, the Board held,

is    a    “tort     concept     which      does    not      apply     to    the      workers’

compensation provisions of the Longshore Act.”                              J.A. 10.        The

Board      stated    that   CMT’s      “argument        fails     to    acknowledge          the

critical      distinction,       [as     recognized          in   Consolidated         Rail],

between      tort    actions,       which    rely       on   common        law    fault     and

negligence principles, and worker’s compensation claims, which

are   not     governed      by   those      principles.”             Id.         It   is    well

established,         the    Board        concluded,          “that      a        work-related

psychological impairment, with or without an underlying physical

harm, may be compensable under the Act.”                     Id. at 9-10.



                                             10
      In   addition,         the   Board       rejected      CMT’s    contention      that

Dr. Mansheim’s          opinion     should      be    given    dispositive          weight,

holding that Dr. Mansheim’s opinion “should be weighed along

with the other medical opinions in the record.”                               Id. at 12.

Because     the    ALJ       properly     weighed      the    evidence,       the    Board

affirmed the ALJ’s finding that Jackson sustained a compensable

work-related injury.



                                              II.

      CMT has petitioned this Court for review, and we possess

jurisdiction pursuant to 33 U.S.C. § 921(c).                          In reviewing the

Board’s decision, we must determine “whether the Board observed

its   statutorily-mandated              standard       for    reviewing       the     ALJ’s

factual findings.”             Newport News Shipbldg. & Dry Dock Co. v.

Stallings,        250    F.3d      868,       871    (4th    Cir.     2001)    (internal

quotations and citations omitted).                     We are also guided by the

principle that an ALJ’s factual findings “shall be conclusive if

supported by substantial evidence in the record considered as a

whole.”     33 U.S.C. § 921(b)(3).                  Substantial evidence requires

“more than a scintilla but less than a preponderance.”                              Norfolk

Shipbldg. & Drydock Co. v. Faulk, 228 F.3d 378, 380–81 (4th Cir.

2000).     Further, an ALJ’s findings “may not be disregarded on

the basis that other inferences might have been more reasonable.

Deference    must       be    given     the    fact-finder’s         . . .    credibility

                                               11
assessments, and . . . the scope of review of ALJ findings is

limited.”        Newport News Shipbldg. & Dry Dock Co. v. Tann, 841

F.2d 540, 543 (4th Cir. 1988).                 In reviewing legal issues, the

Board’s “adjudicatory interpretation of the LHWCA is entitled to

no special deference, and is subject to our independent review.

However,     a    reasonable     interpretation       of       the     LHWCA    by     the

Director     should    be    respected.”        Stallings,       250    F.3d    at     871

(internal quotations and citations omitted).



                                         III.

     The     LHWCA     was     enacted    to     create    a     federal       workers’

compensation      statute      for   longshoremen    and       harbor       workers,    in

light   of    the     Supreme    Court’s       decision    that      state     workers’

compensation        statutes     constitutionally         could      not      apply     to

injured maritime workers.             See Nogueira v. N.Y., New Haven &

Hartford R. Co., 281 U.S. 128 (1930).                     The LHWCA, like most

workers’     compensation        legislation,       represents          a    compromise

between employer and employee.                  “Consistent with the central

bargain of workers’ compensation regimes - limited liability for

employers; certain, prompt recovery for employees - the LHWCA

requires that employers pay benefits voluntarily, without formal

administrative proceedings.”             Roberts v. Sea-Land Servs., Inc.,

132 S. Ct. 1350, 1354 (2012).



                                          12
       In other words, the LHWCA strikes a balance between the

competing interests of injured workers and their employers in

which the certainty of benefits is exchanged for tort immunity.

See Morrison-Knudsen Constr. Co. v. Dir., OWCP, 461 U.S. 624,

636 (1983); Potomac Elec. Power Co. v. Dir., OWCP, 449 U.S. 268,

281-82 & n.24 (1980).           The LHWCA, therefore, “imposes liability

without fault and precludes the assertion of various common-law

defenses . . . .”          Potomac Elec. Power Co., 449 U.S. at 281; see

also    33        U.S.C.   § 904(b)    (“Compensation           shall     be     payable

irrespective of fault as a cause for the injury.”).

       To be entitled to benefits under the LHWCA, a claimant must

have sustained an injury within the meaning of the Act.                          See 33

U.S.C. § 903(a) (“Compensation shall be payable under this [Act]

in respect of disability . . . of an employee, but only if the

disability        . . .    results   from     an      injury.”);   see    also    Metro.

Stevedore Co. v. Rambo, 515 U.S. 291, 294 (1995) (stating that

the LHWCA “is a comprehensive scheme to provide compensation in

respect      of    disability   or    death      of    an   employee     . . .   if   the

disability or death results from an injury occurring upon the

navigable waters of the United States”).                     Section 902(2) of the

LHWCA provides,

              The term “injury” means accidental injury or
              death arising out of and in the course of
              employment, and such occupational disease or
              infection as arises naturally out of such
              employment or as naturally or unavoidably

                                            13
               results from such accidental injury, and
               includes an injury caused by the willful act
               of a third person directed against an
               employee because of his employment.

33 U.S.C. § 902(2).

     Injuries are presumed to be work related under 33 U.S.C.

§ 920 after the claimant establishes a prima facie case that the

injury not only was caused by the employment, but that it also

arose during employment.            See U.S. Indus. Fed. Sheet Metal, Inc.

v. Dir., OWCP, 455 U.S. 608, 615 (1982) (“Not only must the

injury have been caused by the employment, it also must have

arisen       during    the   employment.”).         “Once      the    presumption    is

invoked, the burden shifts to the employer to rebut it through

facts    -    not     mere   speculation    -    that    the   harm    was    not   work

related.”       Conoco, Inc. v. Dir., OWCP, 194 F.3d 684, 687-88 (5th

Cir. 1999).           “If the ALJ finds that the employer rebutted the

presumption, then the ALJ must weigh all of the evidence to

determine       whether      the   harm    was    caused       by    the     claimant’s

employment.”          Ramsey Scarlett & Co. v. Dir., OWCP, 806 F.3d 327,

331 (5th Cir. 2015).



                                           IV.

     In       its     petition     for    review,       CMT    makes    two    primary

arguments.          First, CMT argues that Jackson did not suffer a

compensable injury within the meaning of the LHWCA because he


                                           14
was not in the zone of danger; that is, only those who suffer a

physical injury or were within the zone of danger of physical

impact     can    recover   for   a   work-related     psychological      injury.

Because Jackson was outside of the zone of danger, CMT asserts,

he   did    not   suffer    any   compensable   injury     under    the   LHWCA.

Second, CMT contends that the ALJ committed error by failing to

give Dr. Mansheim’s opinion dispositive weight.                    The Director

maintains, on the other hand, that it is well established that

psychological injuries – with or without physical injury or the

threat of physical injury – are compensable under the LHWCA.

The Director further contends that Dr. Mansheim’s opinion was

not entitled to dispositive weight and is not binding on the

factfinder.       For the reasons explained below, we agree with the

Director on both issues.

                                        A.

      CMT    does    not    dispute   that   Jackson    can   recover     for   a

psychological injury under the LHWCA.           Rather, CMT contends that

Jackson cannot, under the LHWCA, recover for a psychological

injury unless he sustains a physical injury or was placed in

immediate risk of physical harm.             In support of this argument,

CMT relies exclusively on the zone-of-danger test set forth by

the Supreme Court in Consolidated Rail – a case that did not

involve the statute at issue in this case.               CMT’s contention is

not only inconsistent with the statute’s text, the structure of

                                        15
the statute, and precedent but is also contradicted by the very

reasoning      of     the    case     on   which        it    relies      so    heavily    –

Consolidated Rail.

      The LHWCA plainly does not encompass such a limitation by

its   express       terms.     The     LHWCA      does       not    distinguish    between

psychological and physical injuries – the statute simply says

“injury.”       See 33 U.S.C. § 902(2) (defining “injury,” without

limitation, as any “accidental injury or death arising out of

and in the course of employment”).                       Nowhere in the statute is

there a requirement that psychological injuries be accompanied

by actual or threatened physical harm.                             To be sure, Congress

could   have        easily   written       the        statute       to   contain   such    a

requirement, but it did not.                     We therefore refuse to “amend

[the] statute under the guise of statutory interpretation, a

task we are not at liberty to perform.”                         Newport News Shipbldg.

& Dry Dock Co. v. Hall, 674 F.2d 248, 251 (4th Cir. 1982).                                For

good reason.         The zone-of-danger test is, after all, a “well-

established     common-law          concept      of    negligence.”            Consolidated

Rail, 512 U.S. at 555 (quotations and alterations omitted).                               The

rules of the common law for tort actions, however, generally do

not apply to cases arising under LHWCA – a “no-fault workers




                                            16
compensation scheme.” 3         See Newport News Shipbldg. and Dry Dock

Co. v. Brown, 376 F.3d 245, 249 (4th Cir. 2004).

     Further,        courts   interpreting       § 902(2)   of   the   LHWCA    have

held that claimants can recover for a work-related psychological

injury, and have never mandated actual or threatened physical

harm to be a prerequisite for coverage.                 See, e.g., Pedroza v.

Dir., OWCP, 624 F.3d 926, 931 (9th Cir. 2009) (“It is well

settled that a psychological impairment, which is work related,

is presumed to be compensable under the Act.                      Therefore, to

receive the benefit of this § 920(a) presumption, the claimant

must prove not only that he has a psychological impairment, but

that an accident occurred, or working conditions existed, which

could have caused the impairment.” (citation omitted)); Dir.,

OWCP v. Potomac Elec. Power Co., 607 F.2d 1378, 1385 (D.C. Cir.

1979); Am. Nat’l Red Cross v. Hagen, 327 F.2d 559, 561 (7th Cir.

1964).     Nor has the Board endorsed such a limitation.                       See,

e.g.,    J.A.   at    9-10    (“[I]t   is    well   established    that   a    work-

related psychological impairment, with or without an underlying

physical harm, may be compensable under the Act.”).




     3 We recognize that, under certain limited circumstances,
the longshore worker may seek damages in a statutory negligence
action from the owner of the vessel on which he was injured
under 33 U.S.C. § 905(b).     This case does not present such
circumstances.


                                            17
       Moreover,        CMT’s    reliance       on    Consolidated        Rail       is    wholly

misplaced.        In Consolidated Rail, a case in which a railroad

worker experienced severe psychiatric problems after witnessing

the death of a fellow worker while on the job and was required

to continue working within sight of the coworker’s body, the

Supreme    Court        held    that        claims    for   negligent      infliction            of

emotional distress are cognizable under the Federal Employers’

Liability Act (“FELA”).                512 U.S. at 550.           But to curtail what

it     believed        might    otherwise        be     “unpredictable           and       nearly

infinite       liability        for    defendants,”         id.   at   552,          the       Court

adopted the zone-of-danger test developed as common law in many

jurisdictions.          Id. at 554-55.           The Court expressly stated that

FELA was not a workers’ compensation statute and emphasized that

the    basis      of     an     employer’s       liability        under        FELA       is    its

negligence, which turns on common-law principles.                                Unlike the

statute at issue here, FELA “does not make the employer the

insurer of the safety of his employees while they are on duty.

The basis of his liability is his negligence, not the fact that

injuries occur.”              Id. at 543 (quoting Ellis v. Union Pac. R.

Co.,     329    U.S.      649,        653     (1947)).        Thus,       by     its       terms,

Consolidated       Rail        is     inapposite       to    a    claim        for     workers’

compensation benefits under the LHWCA.




                                                18
      Because    we   are     not      free    to    engraft      on    the      statute    a

requirement that Congress did not place there, we decline to

adopt the zone-of-danger test.

                                             B.

      CMT next contends that the ALJ erred in failing to give the

report    of    Dr.    Mansheim,         an       independent      medical        examiner

appointed pursuant to 33 U.S.C. § 907(e), dispositive weight.

We disagree, as there is nothing in the plain language of the

statute   that    indicates           that    Congress      intended        to   give     the

opinion of an independent medical examiner dispositive weight or

to make the examiner’s opinion binding on the parties.

      Section 7(e) provides in part,

              In the event that medical questions are
              raised in any case, the Secretary shall have
              the power to cause the employee to be
              examined by a physician employed or selected
              by the Secretary and to obtain from such
              physician a report containing his estimate
              of the employee’s physical impairment and
              such    other    information   as   may   be
              appropriate.   Any party who is dissatisfied
              with such report may request a review or
              reexamination of the employee by one or more
              different physicians employed or selected by
              the Secretary.     The Secretary shall order
              such review or reexamination unless he finds
              that it is clearly unwarranted.

33   U.S.C.    § 907(e)     (emphasis         added).       Were       we   to    read    the

statute   as    CMT   does,      we    would      nullify   the    second        clause    of

§ 907(e), which provides the opportunity for further review by

another    physician        if    a      party      is   dissatisfied            with     the

                                             19
independent medical examiner’s opinion.                  We therefore decline

CMT’s      invitation    to    do   so,    as   the    second   clause    clearly

indicates that the independent medical examiner’s opinion is not

binding on the ALJ or the parties.                    Rather, the independent

medical examiner’s opinion must be weighed along with the other

medical opinions of record, as the Board has repeatedly held.

See Cotton v. Newport News Shipbldg. & Dry Dock Co., 23 B.R.B.S.

380, 387 (1990); Shell v. Teledyne Movible Offshore, Inc., 14

B.R.B.S. 585 (1984).

      Our interpretation of this provision is not only consistent

with other circuits but is also consistent with the position

advanced by CMT in a separate case.              In Ceres Marine Terminal v.

Hinton, 243 F.3d 222 (5th Cir. 2001), CMT argued, “an opinion of

a Department of Labor IME is entitled to great weight.                    This is

not   to    say   that   the    Department      of    Labor   IME’s   opinion   is

dispositive.”       Compare Br. of Pet., Ceres Marine Terminal v.

Hinton, 243 F.3d 222 (5th Cir. 2001) (No. 00-60171), 2000 WL

34004373, at *46, with CMT’s Br. at 40 (“Dr. Mansheim’s opinion

should have been dispositive.              . . .      Indeed, isn’t the whole

purpose of a section 7(e) evaluation to resolve the case?”).

The   Fifth    Circuit    rejected    CMT’s     argument,     holding    that   the

ALJ’s conclusions – after weighing all the medical evidence,

including the independent medical examiner’s report - must only



                                          20
be “supported by substantial evidence in the record as a whole.”

Hinton, 243 F.3d at 225.

       CMT further argued in Hinton that if the ALJ “is going to

reject the Department of Labor IME’s opinion, the [ALJ] needs a

very good reason for doing so.”                     Br. of Pet., Hinton, 2000 WL

34004373 at *46.            Here, CMT should take solace in the fact that

the ALJ provided several “good reason[s]” in giving less weight

to    Dr.    Mansheim’s        opinion.           One     reason,     among      many,     was

Dr. Mansheim’s         unsubstantiated            statement       that     the    traumatic

event experienced by Jackson – the prime actor in this incident

–    would   not     meet    the    criteria      for     PTSD    because,       if   Jackson

qualified, then more than half the population would meet the

diagnosis, as that population has seen an image of a mangled

body.        The    ALJ     concluded      that    “Dr.    Manshiem’s       estimates       on

population         experience      raise    concerns       that     his    report     is   not

well-reasoned and well-documented.”                     J.A. 49.     Indeed.

       Because the statute clearly does not contemplate an ALJ

giving dispositive weight to an independent medical examiner’s

opinion, we decline to “amend [the] statute under the guise of

statutory interpretation.”              Hall, 674 F.2d at 251.

                                             C.

       In weighing the evidence as a whole, the ALJ found the

opinions of Jackson’s treating psychologist, Dr. Newfield, and

CMT’s       expert     psychiatrist,          Dr.       Thrasher,         credible;        both

                                             21
physicians diagnosed Jackson with PTSD and concluded that this

diagnosis was causally related to the work accident.                The ALJ

further   found   that    those   opinions   outweighed    Dr.   Mansheim’s

opinion that Jackson did not meet the criteria for a diagnosis

of   PTSD.    CMT’s      arguments   on   appeal,   in    effect,   seek   a

reweighing of the evidence, which we are not empowered to do.

Thus, the ALJ’s conclusion that Jackson suffered a work-related

psychological injury is amply supported by substantial evidence

when the record is considered as a whole.



                                     V.

     For the foregoing reasons, CMT’s petition must be denied.



                                             PETITION FOR REVIEW DENIED




                                     22